696 S.E.2d 522 (2006)
STATE of North Carolina
v.
Vernelle Lafarris BULLOCK, Sr.
No. 445P02-3.
Supreme Court of North Carolina.
December 19, 2006.

ORDER
The Attorney General's Petition for Discretionary Review is allowed for the limited purpose of (1) vacating that portion of the Court of Appeals opinion ordering remand to the trial court for resentencing and (2) remanding to the Court of Appeals for reconsideration in light of State v. Timothy Earl Blackwell, 361 N.C. 41, 638 S.E.2d 452 (2006). The Court of Appeals opinion remains undisturbed in all other respects.
By Order of the Court in Conference, this 19th day of December, 2006.
/s/ Timmons-Goodson, J.
For the Court